Citation Nr: 0600045	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  95-37 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This case has previously come before the Board.  In August 
1998, the Board dismissed the claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
a right shoulder disorder, and a back disorder.  In February 
2000, the Court reversed the Board's dismissal and remanded 
the case to the Board for further appellate review.  In a 
February 2000 rating decision, the AOJ granted service 
connection for PTSD; that represented a full grant of the 
benefits sought.  In September 2000, the Board dismissed the 
appeal in regard to service connection for PTSD.  In 
September 2003, the issues of entitlement to service 
connection for a back disorder and a right shoulder disorder 
were remanded to the agency of original jurisdiction (AOJ) 
for additional development.  The case has been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  A back disability was not manifest in service and is not 
related to an in-service event.  Arthritis was not shown 
within the initial post-service year and is not attributable 
to service.  

2.  A right shoulder disorder was not manifest in service and 
is not attributable to service.  


CONCLUSIONS OF LAW

1.  A back disability was not was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the veteran in March 2004 and March 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
and March 2005 notice, the December 2004 and September 2005 
supplemental statements of the case issued constituted 
subsequent process.  The veteran has not shown how any error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that service connection is not warranted for 
a back disability or a right shoulder disorder.  Service 
medical records are negative for any reference to a back 
disorder or a right shoulder disorder.  The August 1969 
service entrance examination report shows the upper 
extremities and spine and musculoskeletal system were normal.  
Complaints of pain on the back in October1969 were due to a 
hot water burn.  The October 1971 separation examination 
report shows the upper extremities and spine and 
musculoskeletal system were normal.  

Post-service VA treatment records reflect that in October 
1994, the veteran's gait and posture were normal, the bone 
and joints were satisfactory, and no diseases or injuries of 
the musculoskeletal system were specifically noted.  In 
August 2000, the examiner noted that the veteran used all 
extremities well and had no difficulty with locomotion.  No 
deformities of the back were noted in treatment records, 
dated from August 2000 to October 2000.  While the veteran 
complained of neck pain and limitation of motion in March 
2001, the assessment was musculoskeletal pain, post muscle 
strain four days ago.  Complaints of intermittent low back 
pain in July 2001 were attributed to a fall two months 
earlier.  While the January 2003 VA examiner diagnosed frozen 
shoulder syndrome of the right shoulder with pain and 
limitation of motion and mechanical low back pain with mild 
degenerative changes of the lumbar spine, that examiner 
specifically stated that there was no evidence of any link 
between the right shoulder and back disorder and service, 
noting nothing in the service medical records regarding a 
right shoulder or lumbar spine disorder.  The Board notes 
that the veteran has been granted service connection for 
PTSD.  However, he has not claimed a relationship between 
combat and his back or shoulder disorder.  Thus,  Thus, 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.  

The Board notes the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence in 
regard to etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board notes 
that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits due to PSTD, not a 
back or right shoulder disability.  The probative evidence 
establishes no in-service disease or injury of the back or 
shoulder and no link between a back disability or right 
shoulder disorder and service, and that arthritis in the 
lumbar spine was not shown within the initial post-service 
year.  The Board has also considered the veteran's own 
reports contained in the claims file.  In his 1994 original 
claim, he reported back and shoulder conditions that had been 
seen or treated as a Medic Station in Vietnam.  However, he 
provides no details of the event or establishes continuity of 
symptomotology.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a back disability is denied.  

Service connection for a right shoulder disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


